MEMORANDUM *
Katty Yasharal appeals the district court’s dismissal under Federal Rule of Civil Procedure 41(b) for failure to prosecute. She also appeals the district court’s denial of her Federal Rule of Civil Procedure 60(b) motion for relief from dismissal.
We lack jurisdiction to review Yasharal’s appeal of the dismissal for failure to prosecute because the notice of appeal from that order was filed four months too late. See Fed. R.App. Proc. 4(a)(1).
We review the district court’s denial of Yasharal’s motion for relief from judgment under Rule 60(b) for abuse of discretion. See Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir.2006). Federal Rule of Civil Procedure 60(b) allows a district court to relieve a party from an order by reason of “excusable neglect,” which includes “negligence on the part of counsel” as well as “carelessness and inadvertent mistake.” Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223-24 (9th Cir. 2000). In addition, “[t]he determination of whether neglect is excusable is an equitable one that depends on at least four factors: (1) the danger of prejudice to the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.” Id. (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993)).
The district court’s analysis of the four Bateman factors does not “[fail to] apply the correct law or [ ] rest[ ] its decision on a clearly erroneous finding of material fact.” Flores v. Arizona, 516 F.3d 1140, 1163 (9th Cir.2008) (internal quotations and citations omitted). The district court did not abuse its discretion in denying Rule 60(b) relief.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.